       Case 1:18-cv-00739-RB-JFR Document 158 Filed 10/20/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JUSTIN SMITH,

               Plaintiff,

v.                                                                   No. CIV 18-0739 RB/JFR

LIBERTY MUTUAL FIRE INSURANCE
COMPANY, CHERYL A. VAN DUSEN,
CHERYL SLOAN, and JOHN DOE
AGENTS and ADJUSTERS,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion to Exclude Plaintiff’s Disclosed

Expert Charles M. Miller, filed April 20, 2020. (Doc. 116.) Having considered the parties’

arguments and the relevant law, the Court will deny the motion.

I.     Background

       Justin Smith was involved in an accident with a hit-and-run driver. He was insured under

a policy with Liberty and submitted a claim for all benefits available to him under the policy.

Liberty failed to resolve the claim he brought under the uninsured motorist provisions of his policy,

and he filed suit against Liberty in state court. (See Doc. 2-29 (1st. Am. Compl.).) Liberty removed

the lawsuit to this Court in August 2018. (Doc. 1.)

       United States Magistrate Judge John F. Robbenhaar held a scheduling conference on June

27, 2019. (See Doc. 42.) During the conference, Mr. Smith’s attorney, Mr. George Bleus,

acknowledged that he had not yet made his initial disclosures pursuant to Federal Rule of Civil

Procedure 26(a)(1), although they were due on June 18, 2019. (See Docs. 38; 40; 42 at 1.) He made

the initial disclosures on July 18, 2019, one month past the deadline. (See Doc. 49.)
        Case 1:18-cv-00739-RB-JFR Document 158 Filed 10/20/20 Page 2 of 6




        Judge Robbenhaar entered a Scheduling Order on June 28, 2019. (Doc. 43.) Pursuant to

that order, Mr. Smith’s Rule 26(a)(2) expert disclosure was originally due on September 25, 2019,

and Defendants’ on October 25, 2019. (Id. at 2.) The Court scheduled discovery to terminate on

January 23, 2020. (Id.) The undersigned set trial to begin on January 25, 2021. (Doc. 47.)

        On September 25, 2019, Mr. Smith disclosed one expert, but he did not file a report as

mandated by Rule 26(a)(2). (See Docs. 55; 116 at 4.) He filed an amended disclosure on September

30, 2019, disclosing three experts and no expert reports. (See Docs. 59; 116 at 4.)

        On October 4, 2019, Mr. Smith moved to extend “all existing case management deadlines”

by 90 days. (Doc. 61 at 1.) Liberty opposed the motion and moved to extend the expert disclosure

deadlines only. (Docs. 63; 64.) Judge Robbenhaar extended the deadlines as follows: Mr. Smith’s

expert disclosure would be due January 20, 2020; Defendants’ expert disclosure on February 20,

2020; discovery to end on March 9, 2020; pretrial motions due on April 17, 2020. (Doc. 81.) The

order emphasized that “[d]iscovery must be completed on or before” March 9, 2020, and the parties

must show good cause and obtain “the Court’s express, written approval . . . for any modification

of the [amended] case management deadlines . . . .” (Id. at 2 & n.2.)

        Mr. Smith filed a Certificate of Service on January 20, 2020, certifying that he served his

amended expert disclosure on Defendants’ counsel (Mr. Christopher Tebo) 1. (Doc. 88.) Despite

this certification and pursuant to an agreement between counsel, Mr. Bleus actually hand-delivered

his amended expert disclosure on January 24, 2020, and emailed it on January 28, 2020. (See Doc.

116 at 4; 116-B; 130 at 4; 141 at 3.) This was in contravention of the Court’s order requiring the

parties to obtain its express consent for any modification to the amended deadlines. Defendants



1
 Ms. Jane Elliott also represents Defendants. For simplicity, the Court will refer only to Mr. Tebo, who signed and
submitted the motion and reply brief in this matter.

                                                        2
       Case 1:18-cv-00739-RB-JFR Document 158 Filed 10/20/20 Page 3 of 6




then sought and were granted an extension of their expert witness disclosure from February 20,

2020, to March 2, 2020. (Docs. 91; 92.)

       On March 4, 2020, Mr. Tebo’s paralegal emailed Mr. Bleus to request availability to

depose Mr. Smith’s expert, Mr. Charles Miller. (See Doc. 116-E at 5–6.) The paralegal asked for

“dates of availability for the remainder of March . . . , as the discovery deadline is approaching.”

(Id.) Receiving no rely, the paralegal sent additional requests on March 9 and March 11. (Id. at 1–

2.) Mr. Bleus responded on March 11 and offered one date: April 10, 2020. (Id. at 1.) He also

asked for dates “within the first two weeks of April” to depose Defendants’ experts. (Id.)

       Judge Robbenhaar held a discovery hearing on March 25, 2020. (See Doc. 105.) He

observed that the parties were “continuing to schedule depositions without seeking an extension

of their discovery deadline.” (Id. at 5.) Judge Robbenhaar advised counsel that “[t]his [was]

improper and in violation of the Court’s Scheduling Order.” (Id.) Because the discovery deadline

had passed and the trial had been set, Judge Robbenhaar said he would not extend any case

management deadline without the undersigned’s “approval or a continuation of the trial setting.”

(Id.) He “advised the parties [to] meet and confer and address this immediately and” warned them

“that they [could] not continue with discovery absent an extension of their case management

deadlines.” (Id.)

       Due to Judge Robbenhaar’s warning at the hearing, Mr. Bleus emailed Mr. Miller on March

27, 2020, to inform him that the April 10 “deposition will not be going forward.” (See Doc. 130-

3.) Mr. Bleus asserts, without an accompanying affidavit, that he also contacted Defendants’

counsel at some point between March 25 and March 27 “but did not receive a reply.” (Doc. 130 at

6.) There is no evidence that he specifically informed Mr. Tebo that Mr. Miller would not attend




                                                 3
          Case 1:18-cv-00739-RB-JFR Document 158 Filed 10/20/20 Page 4 of 6




the scheduled deposition. 2 Instead, when Mr. Tebo’s office contacted Mr. Bleus on April 9 to

confirm the deposition, Mr. Bleus stated that neither he nor Mr. Miller would attend and reminded

Mr. Tebo about Judge Robbenhaar’s mandate and the discovery deadline. (See Doc. 130-4.)

Defendants filed their motion to exclude Mr. Miller on April 20, 2020. (Doc. 116.) There is no

evidence that either party contacted the Court to seek an extension of the discovery deadline to

depose any expert.

II.        Analysis

           Rule 26 “governs the disclosure of expert testimony.” Sibley v. Sprint Nextel Corp., No.

08-2063-KHV, 2013 WL 1819773, at *2 (D. Kan. Apr. 30, 2013); see also Fed. R. Civ. P. 26.

Relevant to Defendants’ Motion, an expert’s report must contain “the facts or data considered by

the witness in forming” his opinions. Fed. R. Civ. P. 26(a)(2)(B)(ii). If a party violates Rule 26,

Rule “37(c) mandates that the information or witness not fully disclosed is barred, unless the failure

to disclose was ‘substantially justified or harmless.’” Sibley, 2013 WL 1819773, at *2 (quoting

Fed. R. Civ. P. 37(c)(1)).

           Defendants ask the Court to exclude Mr. Miller from testifying, because Mr. Bleus used

“dilatory tactics” early in discovery and later failed to make Mr. Miller available for his scheduled

deposition. (Doc. 116 at 6–7.) Defendants further complain that Mr. Smith failed to produce three

documents that Mr. Miller relied on in preparing his report. (Id. at 7.) Without access to these

documents, Defendants argue that they are unable to properly evaluate Mr. Miller’s opinions or

effectively cross-examine him. (Id. at 8.)

           “District courts have broad discretion to exclude untimely disclosed expert-witness

testimony.” Leon v. FedEx Ground Package Sys., Inc., No. CIV 13-1005 JB/SCY, 2016 WL


2
    Mr. Tebo points out that Mr. Bleus filed Second Amended Witness Disclosures on April 8, 2020. (Doc. 108.)

                                                          4
       Case 1:18-cv-00739-RB-JFR Document 158 Filed 10/20/20 Page 5 of 6




1158079, at *7 (D.N.M. Mar. 1, 2016) (quotation and citations omitted). “On the other hand, a

district court may ‘refuse to strike expert reports and allow expert testimony even when the expert

report violates Rule 26(a) if the violation is justified or harmless.’” Id. (quoting Jacobsen v.

Deseret Book Co., 287 F.3d 936, 952 (10th Cir. 2002)); see also Fed. R. Civ. P. 37(c).

        [T]he Tenth Circuit has identified four factors that a district court should consider
        when deciding whether to exclude expert evidence: “[i] the prejudice or surprise to
        the party against whom the testimony is offered; [ii] the ability of the party to cure
        the prejudice; [iii] the extent to which introducing such testimony would disrupt the
        trial; and [iv] the moving party’s bad faith or willfulness.

Leon, 2016 WL 1158079, at *7 (quoting Ellsworth v. Tuttle, 148 F. App’x. 653, 665 (10th Cir.

2005) (quoting Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th

Cir. 1999)). Excluding an expert is a “drastic sanction.” See Paliwoda v. Showman, No. 12-2740-

KGS, 2013 WL 5938027, at *7 (D. Kan. Nov. 6, 2013) (quotation omitted).

        Mr. Smith argues that Defendants should not have been surprised by his decision to keep

Mr. Miller from testifying, given Judge Robbenhaar’s clear warning. (Doc. 130 at 7–8.) He asserts

that he could not violate the Court’s order, and it was incumbent on Defendants to seek an

extension of the discovery deadline if they wanted to take the deposition. (Id.) Defendants respond

that Mr. Smith was “unconcerned with adhering to the” scheduling order until it benefitted him.

(Doc. 141 at 5.) This rings true; however, Defendants fail to recognize that they bear responsibility

for failing to seek an extension per Judge Robbenhaar’s comments at the March 25 hearing.

        Any prejudice on Defendants may be cured by giving them time to depose Mr. Miller. The

Court recognizes that trial is only three months away, but there is still time for the parties to arrange

a video deposition of Mr. Miller.

        Though they each point a finger at the other, Mr. Bleus and Mr. Tebo share responsibility

for the circumstances leading to this discovery dispute. Mr. Bleus served his expert reports after


                                                   5
        Case 1:18-cv-00739-RB-JFR Document 158 Filed 10/20/20 Page 6 of 6




the court-imposed deadline, which presumably contributed to Defendants’ request for another

extension for their own expert disclosure. Mr. Tebo did not ask for Mr. Miller’s availability until

March 4, only five days before discovery terminated. 3 Mr. Bleus offered a single day that post-

dated the discovery deadline. Then he selectively followed Judge Robbenhaar’s order by

cancelling his expert (without notifying Mr. Tebo), while ignoring the order “to meet and confer

and address this immediately.” Mr. Tebo also failed to follow that direction and was unpleasantly

surprised as a result.

         In sum, the Court finds that exclusion of Mr. Miller is too extreme a sanction. The Court

will direct the parties to arrange for Mr. Miller’s video deposition no later than December 4, 2020.

Mr. Tebo shall provide at least five different dates to choose from, and Mr. Bleus must select one.

In the meantime, Mr. Bleus shall immediately produce the three exhibits Mr. Miller relied on in

preparing his report. Failure to share those exhibits within 48 hours of entry of this order will result

in the Court striking any testimony that is based on the exhibits.

         THEREFORE,

         IT IS ORDERED that Defendants’ Motion to Exclude Plaintiff’s Disclosed Expert

Charles M. Miller (Doc. 116.) is DENIED.



                                                      ________________________________
                                                      ROBERT C. BRACK
                                                      SENIOR U.S. DISTRICT JUDGE




3
  Mr. Tebo asserts that Mr. Smith was required to make his expert “available within two weeks of production of their
report” according to “the Court’s Scheduling Order and the Rule of Procedure . . . .” (Doc. 116 at 5.) He does not cite
authority for this deadline, and the Court cannot find a relevant two-week deadline in either scheduling order or any
Federal Rule of Civil Procedure.

                                                          6
